Lanzinger, J.,
dissenting.
{¶ 127} I would affirm the judgment of the Licking County Court of Appeals with respect to its holding that there was a sufficient showing of the valid waiver of counsel in this case.
{¶ 128} The record reveals that C.S. acknowledged reading and signing a form that included the statement “You have the right to be represented by an attorney at all stages of this proceeding” and informed him that an attorney will be appointed if “you cannot afford an attorney and you qualify under State guidelines.” The waiver of attorney that C.S. and his mother signed stated, “The undersigned have read the instructions concerning our right to an attorney and the right to a Court-appointed attorney, if applicable. Knowing and understanding these rights, we hereby waive our right to be represented by an attorney or Court-appointed attorney. We further understand that we can be represented by an attorney in the future simply by advising the Court of our intention to do so.” During a colloquy with the magistrate regarding his rights, C.S. answered “yes” to the question “Do you understand that?” at least nine times. The magistrate in juvenile court determined that a valid waiver of counsel was made in accepting the plea.
{¶ 129} Despite this record of the proceedings, the majority holds that the waiver of counsel was invalid because C.S.’s mother was not “in a position to *289render any meaningful advice to her son,” even though she was present at the delinquency adjudication hearing. Majority opinion at ¶ 119. This conclusion stems from one sentence in R.C. 2151.352.
{¶ 130} The words that the majority focuses on are “Counsel must be provided for a child not represented by the child’s parent, guardian, or custodian.” R.C. 2151.352 is a statute that relates to all juvenile proceedings, not simply delinquency adjudications. The sentence merely explains that counsel must be available (i.e., be provided) at a juvenile proceeding if a child’s parent, guardian, or custodian is not. There is no question that a juvenile is entitled to representation by legal counsel at all stages of juvenile proceedings. R.C. 2151.352; Juv.R. 4(A). As the majority rightly observes, a juvenile’s right to counsel is not the same as the right to be “represented” by a parent, guardian, or custodian. Yet by creating a new requirement that a parent offer “meaningful advice” before a child may waive the right to counsel, the majority seems to consider parental and attorney advice to be equal, at least on the issue of waiver.
{¶ 131} The juvenile rules allow waiver of counsel in juvenile proceedings with consent of the court. Juv.R. 3. At the beginning of an adjudicatory hearing, the juvenile court shall “[ijnform unrepresented parties of their right to counsel and determine if those parties are waiving their right to counsel”; “[ajppoint counsel for any unrepresented party under Juv.R. 4(A) who does not waive the right to counsel”; and “[ijnform any unrepresented party who waives the right to counsel of the right: to obtain counsel at any stage of the proceedings, to remain silent, to offer evidence, to cross-examine witnesses, and, upon request, to have a record of all proceedings made, at public expense if indigent.” Juv.R. 29(B)(3) through (5).
{¶ 132} Before permitting a waiver of counsel, the court has a duty to make an inquiry to determine that the waiver is of “a fully known right” and is voluntarily, knowingly, and intelligently made. In re Gault (1967), 387 U.S. 1, 42, 87 S.Ct. 1428, 18 L.Ed.2d 527. We indicated in In re Agler that the right to counsel is personal to the juvenile. Agler (1969), 19 Ohio St.2d 70, 78, 48 O.O.2d 85, 249 N.E.2d 808. So too then is the corresponding right to waive counsel. The “right to the assistance of counsel implicitly embodies a ‘correlative right to dispense with a lawyer’s help.’ ” Faretta v. California (1975), 422 U.S. 806, 814, 95 S.Ct. 2525, 45 L.Ed.2d 562, quoting Adams v. United States ex rel. McCann (1942), 317 U.S. 269, 279, 63 S.Ct. 236, 87 L.Ed. 268.
{¶ 133} I agree that the totality of circumstances should be considered to ascertain the validity of the waiver but disagree with the majority’s emphasis on C.S.’s mother’s intent. “Meaningful advice” from a parent was not required for a valid waiver until now, and any assistance that C.S.’s mother offered him would have been considered part of the totality of the circumstances the court would *290consider in determining whether C.S. validly waived the right to counsel. Nothing in rule or statute requires “a sufficient showing that [the parent is] in a position to render * * * meaningful advice to her son.” Majority opinion at ¶ 119. Besides being unnecessary, such an ambiguous standard will be difficult to apply.
David H. Bodiker, Ohio Public Defender, and Amanda J. Powell, Assistant State Public Defender, for appellant.
Robert L. Becker, Licking County Prosecuting Attorney, and Daniel H. Huston, Assistant Prosecuting Attorney, for appellee state of Ohio.
Marsha L. Levick, Mia V. Carpiniello, Jennifer K. Pokempner, Lourdes M. Rosado, and Riya S. Shah, urging reversal for amicus curiae Juvenile Law Center.
Kim Brooks Tandy, urging reversal for amicus curiae Children’s Law Center, Inc.
Jeffrey M. Gamso, urging reversal for amici curiae ACLU of Ohio Foundation, American Civil Liberties Union, Children’s Defense Fund, and National Association of Counsel for Children.
Yeura R. Venters, urging reversal for amicus curiae Franklin County Public Defender.
Kay Locke, urging reversal for amicus curiae Montgomery County Public Defender.
Emily Hagan, urging reversal for amici curiae Voices for Ohio’s Children and Juvenile Justice Coalition.
Linda Julian, urging reversal for amici curiae Juvenile Justice Advocacy Alliance and Alternatives for Youth.
Katherine Hunt Federle and Jason A. Macke, urging reversal for amicus curiae Ohio State University Moritz College of Law Justice for Children Project.
{¶ 134} C.S.’s mother’s motivation in having her two children placed in the same facility should not invalidate C.S.’s waiver when, as the record shows, he waived his right to counsel and admitted to the charges against him after a colloquy with the judge that occurred in open court.
{¶ 135} I agree with the court of appeals that “[t]he record reflects that appellant’s admission to the charges was given knowingly, intelligently, and voluntarily and that the trial court obtained a valid waiver of Appellant’s right to counsel.” 2006-0hio-1920, ¶ 59. I therefore respectfully dissent.
O’Donnell, J., concurs in the foregoing opinion.
Charles M. Clovis, urging reversal for amicus curiae Ohio Association of Criminal Defense Lawyers.